Citation Nr: 1040330	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-09 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
recurrent 
post-traumatic cephalea involving the left eye, claimed as 
recurrent headaches and residuals of a laceration of the left 
upper eyelid (headache disability).

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee disability, 
including as secondary to a service-connected disability.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1984 to June 
1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

In a July 2007 decision, the RO granted the Veteran's claim for a 
headache disability and assigned an initial 10 percent rating 
retroactively effective from December 14, 2006, the date of 
receipt of this claim.  He wants a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  He also appealed 
more recent February and October 2008 RO decisions denying his 
claims for service connection for right and left knee 
disabilities, respectively.

The Veteran's claims file contains a few documents in Spanish 
that have not been translated into English.  However, as the 
Board is only deciding his claim for a higher rating for his 
headache disability - and assigning the highest possible rating 
of 50 percent for this disability under the applicable Diagnostic 
Code (DC) 8100, he is not prejudiced by the Board going ahead and 
immediately adjudicating this claim without first having these 
records translated.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board is remanding the right and left knee claims to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
further development.  So after completing this necessary 
additional development, the RO/AMC will have the opportunity to 
translate these records before readjudicating these other claims.




FINDING OF FACT

The Veteran's headache disability is manifested by very frequent 
completely prostrating and prolonged attacks causing severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria are met for a higher 50 percent rating for the 
headache disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, DC 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless, and as mentioned to the highest 
possible schedular level.  So whether the Veteran has received 
the required notice and assistance concerning this claim is 
ultimately inconsequential.  See 38 C.F.R. § 20.1102 (2010) 
(harmless error); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Entitlement to an Initial Rating Higher than 10 Percent for 
the Headache Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). In other words, the Veteran's rating may be "staged" to 
compensate the Veteran for times since the effective date of his 
award when his disability may have been more severe than at 
others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's headache disability is currently rated as 10-
percent disabling under DC 8100, for migraines.  Under this code, 
headaches with less frequent attacks than the criteria for a 10 
percent rating are rated as noncompensable (0-percent disabling).  
Headaches with characteristic prostrating attacks averaging one 
in 2 months over the last several months are rated 10-percent 
disabling.  Headaches with characteristic prostrating attacks 
occurring on an average once a month over the last several months 
are rated 30-percent disabling.  And headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability are rated a maximum 50-percent disabling.  
38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating," nor has the 
Court.  By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as 
"extreme exhaustion or powerlessness."

The Board finds sufficient medical evidence of record to increase 
the initial rating for the Veteran's headache disability from 10 
to 50 percent, which, as mentioned, is the highest rating 
available for this disability under the applicable rating code.  
Also, no other codes are applicable that might provide him an 
even higher disability rating.  See also Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld if it 
is supported by explanation and evidence).

VA provided the Veteran a C&P Exam with respect to the current 
level of severity of his headache disability most recently in 
January 2010.  The report of that exam indicates the Veterans 
headaches start as a sand sensation inside the eye with eye 
lacrimation, progressing to a pressure-like pain which irradiates 
from his eye upward, then involving his whole head.  It provides 
the headaches occur on a daily basis, varying in intensity from 
6/10 to 10/10 -the latter occurring about 3 times per week.  It 
provides he is unable to lie down flat because the pain 
intensifies and he has to sit and take his medication in order 
for the pain to improve.  It provides during the past 12 months, 
the frequency of the headaches is weekly and most attacks are 
prostrating, lasting for hours.  Although the Veteran is 
unemployed, the report provides that during these prostrating 
episodes, the headache disability has severe effects on the 
Veteran's ability to do chores, shop, exercise, engage in sports 
and recreation, and travel, as well as moderate effects on his 
ability to feed, bath, dress, toilet, and groom himself.

VA also provided the Veteran a C&P Exam with respect to the 
nature and severity of his headache disability in April 2007 -
prior to granting service connection and assigning an initial 
disability rating in July 2007.  The report of that exam 
indicates the Veteran injured his left eye with the barrel of an 
M-16 rifle, and that he recalled a brief loss of consciousness.  
It provides the lacerations were twice repaired and that ever 
since he has complained of visual loss and immediate headaches, 
periocular to left parietal area.  It provides that over the 
previous 12 months, the Veteran had experienced headaches weekly 
and that most attacks were prostrating, lasting for hours.  The 
report provides that during these prostrating episodes, the 
headache disability has severe effects on the Veteran's ability 
to do chores, shop, exercise, engage in sports and recreation, 
travel, as well as on his ability to feed, bath, dress, toilet, 
and groom himself.

So here, the Board finds the disability picture imposed by the 
Veteran's headache disability most nearly approximates the 
criteria contemplated by the highest available schedular rating -
50 percent.  See 38 C.F.R. § 4.124a, DC 8100.  That is, the Board 
finds the Veteran's headache disability is manifested by very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.

In addition to the medical evidence, the Board has considered the 
Veteran's personal assertions in support of his claim.  He is 
competent, as a layman, to report on that as to which he has 
personal knowledge, such as the frequency and severity of his 
headaches.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Importantly, his complaints also appear to be credible since they 
are supported by his ongoing history of treatment and 
corroborating medical findings, especially by VA treating 
providers.  A maximum 50 percent initial rating therefore is 
warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
especially resolving all reasonable doubt concerning what rating 
is most appropriate in his favor.  38 C.F.R. §§ 4.3, 4.7; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).

Furthermore, as his headache disability has been this disabling 
for the entire period of his appeal, the Board need not "stage" 
this rating.  See Fenderson, 12 Vet. App at 125-26.



Extra-Schedular Consideration

Because, as mentioned, the Veteran now has the highest possible 
rating of 50 percent for his headache disability under the 
applicable DC 8100, the Board also must consider whether he is 
entitled to an even higher rating on an extra-schedular basis.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

There is no evidence, however, of exceptional or unusual 
circumstances to warrant referring this case for extra- schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no 
evidence that the Veteran's disability has markedly interfered 
with his ability to work, meaning above and beyond that 
contemplated by his now higher 50 percent schedular rating, which 
is the maximum rating available under the applicable DC 8100.  
See 38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Cf., too, Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).  Furthermore, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations, suggesting the Veteran is not adequately 
compensated for this disability by the regular rating schedule.  
His evaluation and treatment has been primarily - if not 
exclusively, on an outpatient basis, not as an inpatient, 
much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-
96 (August 16, 1996).


ORDER

A higher 50 percent rating for the headache disability is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.




REMAND

The Veteran claims he has a right knee disability that began in 
service and has worsened since.  See his September 2007 
statement.

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, 
direct service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a relevant disease or injury; and (3) medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Certain chronic conditions, including degenerative joint disease 
(i.e., arthritis), will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10-
percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).



As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
condition claimed, to at least confirm the Veteran has it, 
irrespective of whether it is attributable to his military 
service; without this minimum level of proof, there can be no 
valid claim).  See, too, Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation 
only may be awarded to an applicant who has disability existing 
on the date of application, not for past disability).  The report 
of the Veteran's February 2008 VA C&P Exam provides right knee 
diagnoses of degenerative joint disease, patellofemoral pain 
syndrome, and chronic torn anterior cruciate ligament (ACL).  
Consequently, the determinative issue is whether any of these 
right knee disabilities is somehow attributable to his military 
service or, instead, the result of other unrelated factors.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran specifically attributes his current right knee 
disability to an injury to this knee during his service.  
Although, as a layman, he is competent to proclaim having 
sustained such an injury in service, and to having experienced 
persistent symptoms (e.g., pain and swelling) during the many 
years since, his lay testimony concerning this must be both 
competent and credible to ultimately have probative value.  
See 38 C.F.R. § 3.159(a)(2); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (indicating 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the ultimate probative 
value of evidence).



Moreover, in light of the type of disabilities he has affecting 
this knee, there has to be supporting medical nexus evidence 
ascribing his knee symptoms to the current diagnoses and, in 
turn, attribution of these diagnoses to the type injury he 
reportedly sustained in service.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layperson generally is incapable of 
opining on matters requiring medical knowledge).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Veteran's service treatment records show that he received 
treatment in November 1986 for right knee pain for 2-3 months, 
related to his jumping off a truck.  The treatment note further 
provides he reported twisting his knee again - one month prior, 
and having symptoms including swelling, popping, giving way, 
having pain walking up and down the stairs, and pain under the 
knee cap.  The diagnosis was retropatellar pain syndrome (RPPS).  
So there is competent medical evidence of an in-service 
incurrence of relevant right knee symptoms.

However, as concerning the purported relationship between these 
in-service symptoms and the Veteran's current right knee 
disability diagnoses, the report of the February 2008 VA C&P Exam 
provides the Veteran's right knee condition is less likely as not 
caused by or a result of his right knee injury in service.  The 
report of that examination indicates his medical records, 
including his claims file, were reviewed and that the opinion was 
provided in conjunction with an objective, clinical examination 
of him.  

But in August 2009 - so since that February 2008 VA examination, 
the Veteran has responded by submitting additional evidence in 
Spanish, obtained from the Department of Public Works of the 
Commonwealth of Puerto Rico.  These documents appear to contain 
or reflect medical determinations and, according to the Veteran's 
accompanying statement, they support his claim of service 
connection for his right knee disability.  However, not only have 
these documents not been translated into English, they also were 
not previously considered by the VA examiner who concluded 
against the claim.



The Court has held that the requirement for evaluation of the 
complete medical history of the Veteran's condition operated to 
protect Veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a more 
precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  In West v. Brown, 7 Vet.App. 70 (1994), the Court 
clearly indicated the necessity of evaluation of the complete 
medical history applied not only to adjudicators, but also to 
examining physicians, and that a medical examination that did not 
reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective judicial 
review."  VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, once VA 
undertakes the effort to provide an examination, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  And so, because the VA examiner's opinion did not have 
the benefit of considering this additional evidence since 
provided, the VA examiner's opinion, though addressing the 
determinative issue of causation, is inadequate, and a remand for 
another examination and opinion is required.  See 38 C.F.R. 
§ 4.2.  See 38 C.F.R. § 19.9.

The Veteran attributes his left knee disability to his right knee 
disability, so is claiming secondary service connection.  See his 
August 2008 statement.

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall be 
service connected on this secondary basis.  See 38 C.F.R. § 
3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to establish entitlement to service connection 
on this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus (i.e., 
link) between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); 
McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. 
App. 148, 158 (1998).

So because the Veteran's remaining claim for service connection 
for a left knee disability is inextricably intertwined with his 
claim for service connection for his right knee disability, since 
he is alleging this additional disability is secondary to his 
right knee disability, this other derivative claim also must be 
remanded pending the additional development and readjudication of 
his claim for service connection for a right knee disability.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims are 
"inextricably intertwined" when they are so closely tied together 
that a final decision cannot be rendered unless all issues 
have been considered); and see Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate 
claims are "intimately connected," the interests of judicial 
economy and avoidance of piecemeal litigation require that the 
claims be adjudicated together.).

The Board also notes that there are several other documents of 
record in Spanish.  While on remand, the RO should take the 
opportunity to review the Veteran's claims file, identify all 
pertinent items of evidence written in Spanish, and translate 
those items into English in order to facilitate review of the 
record by the Board.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Review the Veteran's claims file and have 
all Spanish documents translated into English 
and associate the English translation of 
these documents with the Veteran's claims 
file.  

2.  Then schedule the Veteran for another VA 
C&P Exam to assess the nature and etiology of 
his claimed right knee disability.  Have the 
examiner provide an opinion as to 
the likelihood (very likely, as likely as 
not, or unlikely) that any diagnosed right 
knee disability is attributable to 
the Veteran's military service - especially 
to the documented in-service symptoms he 
experienced during service and the resultant 
diagnosis.

The examiner should also address the 
Veteran's claim of continuity of 
symptomatology since service.  

Should the examiner determine that any 
diagnosed right knee disability is very 
likely or as likely as not attributable to 
the Veteran's military service, the examiner 
should also evaluate the Veteran's left knee 
and provide an opinion as to the likelihood 
(very likely, as likely as not, or unlikely) 
that any diagnosed left knee disability is 
attributable to the Veteran's 
military service - especially insofar as 
whether any left knee disability is 
proximately due to, the result of, 
or aggravated by the right knee disability so 
as to, in turn, suggest additional 
entitlement to service connection for the 
left knee disability on this secondary basis.  

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

To facilitate making these important 
determinations, the claims file, including a 
complete copy of this remand, must be made 
available to the designated examiner for 
review of the pertinent medical and other 
history.  

The examiner must discuss the medical 
rationale of the opinions, whether favorable 
or unfavorable, if necessary citing specific 
evidence in the record.



The Veteran is hereby advised that failure to 
report for this examination, without good 
cause, may have detrimental consequences on 
his pending claims for service connection.  
See 38 C.F.R. § 3.655. 2.  

3.  Then readjudicate the claims in light of 
all additional evidence obtained.  If either 
claim is not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case and give 
them time to respond to it before returning 
the file to the Board for further appellate 
consideration of any remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


